DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 07/23/2021 has been entered. Claims 1-8 and 10-20 remain pending in the application. Applicant’s amendments to the abstract and claims have overcome each and every objection and 112(d) rejection previously set forth in the Non-Final Office Action mailed 05/14/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-7, 10-13 and 16-17 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Murata (US 6153828 A).
Regarding claim 1, Murata discloses a cable harness management module for a robot joint (see Abstract, wherein “An improved supporting device for wiring of electric cables for an industrial robot is provided”), comprising: a base plate (see Fig. 1, 31) having a flat surface (see Fig. 3 and 4, bottom flat surface of 31, which is circular, which 5, 6, 7 and 8 rest on); a rotatable element (inner cylinder of 32) which matches with the base plate and can rotate relative to the base plate (see Fig. 1), wherein at least the base plate and the rotatable element form a space (33, 34) parallel to the flat surface of the base plate (see Fig. 1, wherein spaces 33 and 34 form a rectangle which extends parallel and for receiving a cable harness (5, 6, 7, 8), the cable harness including a first end (see Fig. 2, at 6, 8) and a second end (at 5, 7) and a portion (14) between the first and second ends disposed in the space parallel to the flat surface of the base plate (see Fig. 1); a first fastening member (9) for fastening the first end to the base plate (see Fig. 1); a second fastening member (10) for fastening the second end onto the rotatable element (see Fig. 1), wherein the portion of the cable harness can reel on the rotatable element or unreel therefrom within the space parallel to the flat surface of the base plate when the rotatable element rotates with the robot joint (see Fig. 1); and a mounting member (see Fig. 1, top surface of 32 which 4 is seated, outer surface of 32 which surrounds 4 and protrusions of 32 into 4) for removably mounting the base plate to the robot joint  (see column 3 lines 61-62 wherein a reducing gear 4 is secured to rotary base 32).
Regarding claim 2, Murata discloses a cover (13a, 13b) for at least partially covering the base plate (31) and the rotatable element (inner cylinder of 32), wherein the space for receiving the cable harness is further limited by the cover (see Fig. 1).
Regarding claim 5, Murata discloses the rotatable element (inner cylinder of 32) comprises a rotatable hollow shaft (see Fig. 1) with a collar (horizontal portion of 32) for guiding reeling and unreeling of the cable harness (33, 34) on the rotatable hollow shaft (see Fig. 1).
Regarding claim 6, Murata discloses the rotatable hollow shaft has an opening or cut on its periphery for exposing a terminal of the second end (see Fig. 1).’
Regarding claim 7, Murata discloses the cover (13a, 13b) includes an opening or cut for exposing a terminal of the first end (see Fig. 4).
Regarding claim 10, Murata discloses at least one tube (12b) for conveying any of air, oil and water (see column 1 lines 59-91, wherein numbers of electric cables and pipes for air or water or the like to be installed in industrial robots are continuously increasing; and see column 2 lines 21-23, wherein an object of the present invention to provide a supporting device for wiring and piping installed in a space between a base and a rotary base).
Regarding claim 11, Murata discloses the base plate (31) has an arc edge or cut (see Fig. 1, space in which 4 is provided) corresponding to a periphery of the rotatable element (see Fig. 1, wherein the space in which 4 is provided corresponds to the outer periphery of the inner cylinder of 32).
the rotatable element (inner cylinder of 32) extends through an opening (33) in the base plate (31).
Regarding claim 13, Murata discloses a robot having at least one robot joint with a cable harness management module of Claim 1 (see column 3 lines 59-60, wherein an industrial robot includes a base 31 having a first space 33 and a rotary base 32; see rejection of claim 1 above).
Regarding claim 16, Murata discloses the rotatable element (inner cylinder of 32) comprises a rotatable hollow shaft (see Fig. 1) with a collar (horizontal portion of 32) for guiding reeling and unreeling of the cable harness (33, 34) on the rotatable hollow shaft (see Fig. 1).
Regarding claim 17, Murata discloses the rotatable hollow shaft has an opening or cut on its periphery for exposing a terminal of the second end (see Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-4, 8, 14-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata (US 6153828 A) in view of Kume (US 8863607 B2).
Regarding claim 3, Murata fails to disclose at least one of the first fastening member and the second fastening member comprises a strap. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18) comprises a strap (61). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Murata with fastening members, as taught by Kume, to provide a removable cable fastening device; to relieve torsion of the cables generated in association with the motion of the joint part; and it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the clamps of Murata, with straps of Kume, since the substitution of art recognized equivalents known for the same purpose is In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 4, the combination of claim 3 elsewhere above would necessarily result in the following limitations: at least one of the first fastening member and the second fastening member (see Fig. 18) further comprises an elastic part (62) with holes (65) for the cable harness (see Fig. 18).
Regarding claim 8, Murata fails to disclose at least one of the first fastening member and the second fastening member is configured to removably fasten a corresponding one of the first end and the second end. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18) is configured to removably fasten a corresponding one of the first end and the second end (via 66). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Murata with a removable fastener, as taught by Kume, to allow for quick replacement and adjustment of the cables, elastic and/or strap.
Regarding claim 14, Murata fails to disclose at least one of the first fastening member and the second fastening member comprises a strap. However, Kume teaches at least one of the first fastening member and the second fastening member (see Fig. 18) comprises a strap (61). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Murata with fastening members, as taught by Kume, to provide a removable cable fastening device; to relieve torsion of the cables generated in association with the motion of the joint part; and it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute the clamps of Murata, with straps of Kume, since the substitution of art recognized equivalents known for the same purpose is prima face obvious. Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
Regarding claim 15, the combination of claim 14 elsewhere above would necessarily result in the following limitations: at least one of the first fastening member and the second fastening member (see Fig. 18) further comprises an elastic part (62) with holes (65) for the cable harness (see Fig. 18).
the rotatable element (inner cylinder of 32) comprises a rotatable hollow shaft (see Fig. 1) with a collar (horizontal portion of 32) for guiding reeling and unreeling of the cable harness (33, 34) on the rotatable hollow shaft (see Fig. 1).
Regarding claim 19, Murata discloses the rotatable hollow shaft has an opening or cut on its periphery for exposing a terminal of the second end (see Fig. 1).
Regarding claim 20, Murata discloses the cover (13a, 13b) includes an opening or cut for exposing a terminal of the first end (see Fig. 4).

Response to Arguments
Applicant's arguments filed 07/23/2021 have been fully considered but they are not persuasive. Regarding Applicant’s arguments that Murata fails to disclose the features of claim 1, specifically that the cable harness moves within a space parallel to a flat surface of the base plate of the module, the Examiner respectfully disagrees. 
	First, as can be seen in the rejection of claim 1 elsewhere above, and figures 1-4 of Murata, Murata clearly discloses a flat surface of the base plate. The base plate, which is equivalent to element 31 of Murata, has a circular flat surface which is between the inner and outer vertical projections of 31. Additionally, the cables 5, 6, 7 and 8 rest on this flat surface. As such, Murata discloses a flat surface of the base plate.
	Second, as can be seen in the rejection of claim 1 elsewhere above, and figures 1-4 of Murata, Murata clearly discloses a space which is parallel to the flat surface. The space of Murata, which is equivalent to 33, 34 of Murata, is a rectangular space between the inner and outer vertical projections of 31. This rectangular space is both parallel and perpendicular to the above mentioned flat surface. As such, Murata discloses a space parallel to the flat surface. 
	Last, as can be seen in the rejection of claim 1 elsewhere above, and figures 1-4 of Murata, Murata clearly discloses that the cable harness moves within the space. The cable harness of Murata, which is equivalent to 5, 6, 7 and 8, has U-shaped portions 14 which are disposed in the above mentioned space. As noted by Applicant on page 10 lines 1-2 of the Remarks filed 07/23/2021, “As one member rotates clockwise, one cable bundle winds and the other unwinds within its annular cavity, each about the common axis through the joint”. In other words, the cable harness of Murata, 5, 6, 7 and 8 and the U-shapes portions 14, wind and unwind within the space 33, 34. Therefore, Murata discloses each and every limitation of claim 1.    

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568.  The examiner can normally be reached on Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH BROWN/Primary Examiner, Art Unit 3658